     Case 3:21-cv-00065 Document 101-1 Filed on 07/26/21 in TXSD Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                       GALVESTON DIVISION


STATE OF TEXAS, et al.,

        Plaintiffs,

v.                                       Civ. Action No. 3:21-cv-00065

JOSEPH R. BIDEN, JR., in his offi-
cial capacity as President of the
United States, et al.,

        Defendants.



                            [PROPOSED] ORDER

     Pending before the Court is the Parties’ Joint Motion to Continue the Case

Management Conference. After reviewing the Joint Motion, the record, and

the applicable law, the Court GRANTS Parties’ Joint Motion to Continue the

Case Management Conference.

     It is SO ORDERED.

     Signed this _____ day of ________________, 2021.



                                              ANDREW M. EDISON
                                              United States Magistrate Judge
